UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 4, 2011 CPI AEROSTRUCTURES, INC. (Exact Name of Registrant as Specified in Charter) New York 001-11398 11-2520310 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 60 Heartland Boulevard, Edgewood, New York (Address of Principal Executive Offices) (Zip Code) (631) 586-5200 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) 1 Item 2.02. Results of Operations and Financial Condition. On May 4, 2011, CPI Aerostructures, Inc. (the “Registrant”) held a conference call to discuss the financial results for the quarter ended March 31, 2011.The transcript of the conference call is included as Exhibit 99.1 hereto. The information furnished under this Item 2.02, including the exhibit related thereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any disclosure document of the Company, except as shall be expressly set forth by specific reference in such document. Item 9.01. Financial Statement and Exhibits. (d) Exhibits: Exhibit Description 99.1 Transcript of Registrant’s May 4, 2011conference call 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 9, 2011 CPI AEROSTRUCTURES, INC . By: /s/ Vincent Palazzolo Vincent Palazzolo Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Transcript of Registrant’s May 4, 2011 conference call. 4
